VAN ORSDEE, Associate Justice.
This appeal is from the decision of the Commissioner of Patents, denying a patent for an invention on the ground that a machine embodying the claim of the issue was sold by applicant more than two years prior to the date of filing his application for patent.
It conclusively appears that such a sale was made. This bars applicant’s right to a patent, since the sale amounts to a dedication of the invention to public use. R. S. § 4886 (Comp. St. § 9430). Commenting on this provision of the statute, the court, in Smith & Griggs Manufacturing Co. v. Sprague, 123 U. S. 249, 237, 8 Sup. Ct. 122, 126 (31 L. Ed. 141), said:
“A single sale to another of such a machine as that shown to have been in use by the complainant more than two years prior to the date of his application would certainly have defeated his right to a patent.”
See, also, National Cash Register Co. v. American Cash Register Co. 178 Fed. 79, 101 C. C. A. 569; Mayer v. A. & H. G. Mutschler et al., 248 Fed. 911, 161 C. C. A. 29; Wendell et al. v. American Laundry Machinery Co. et al., 248 Fed. 698, 160 C. C. A. 598.
The decision of the Commissioner is affirmed.